ROTHENBERG, Judge,
The appellant, Johnny Johnson (“Johnson”), appeals an order of the trial court denying his petition for writ of habe-as corpus wherein he argues that he was illegally sentenced as a violent career criminal. We affirm the trial court’s order as the claims raised by Johnson are not cognizable via a petition for writ of habeas corpus. See Bonner v. State, 866 So.2d 163, 164 (Fla. 5th DCA 2004) (holding that the defendant “was not entitled to habeas corpus or mandamus relief, since he was not, nor did he allege, he was entitled to immediate release or was being held without lawful authority.”). Additionally, because the claims Johnson raises in this appeal have been previously litigated by Johnson and have been adversely decided by both the trial court and this court, we find that they are procedurally barred. Witherspoon v. State, 710 So.2d 143, 144 (Fla. 5th DCA 1998).
Affirmed.